Case: 4:19-cr-00828-HEA-SPM Doc. #: 59 Filed: 06/25/20 Page: 1 of 3 PageID #: 138


                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                      EASTERN DIVISION


 UNITED STATES OF AMERICA,                         )
                                                   )
                 Plaintiff,                        )
                                                   )
           vs.                                     )           Case No. 4:19CR828 HEA
                                                   )
 CHARLES PEOPLES,                                  )
                                                   )
                 Defendant.                        )

                              OPINION, MEMORANDUM AND ORDER

         This matter is before this court on Defendant’s Motion For Reconsideration Regarding

 Order Denying Reconsideration of Detention Order [Doc. #44]. The United States has filed a

 response [Doc. #53].

         On October 24, 2019, the Pretrial Services Office issued a Bail Report recommending

 detention, finding that there was no condition or combination of conditions that could reasonably

 assure the Defendant’s presence as required, or the safety of the community. [Doc. #12]. On

 October 28, 2019, the Defendant appeared with counsel for a detention hearing before Judge David

 D. Noce, United States Magistrate Judge, where arguments were heard from both parties. [Doc.

 #13].

         On November 22, 2019, Judge Noce ordered the Defendant detained. [Doc. #23]. The

 Court based its Order on the Defendant’s criminal history and the instant offense. The Court

 highlighted the fact that the Defendant was on federal supervised release prior to this incident, the

 Defendant petitioned this Court for early termination of his supervised release, and that early

 termination was recommended on July 24, 2019. The Court observed that the defendant’s arrest

 for the underlying charges also took place on that same day, July 24, 2019. The Court further noted

 Defendant’s statements to law enforcement on July 24, 2019, regarding his drug trafficking

 activity, including that he purchased between $15,000 and $20,000 worth of narcotics twice per
Case: 4:19-cr-00828-HEA-SPM Doc. #: 59 Filed: 06/25/20 Page: 2 of 3 PageID #: 139


 month for redistribution in the St. Louis area, despite the Defendant’s petitioning for early

 termination of supervised release due to good behavior during this time period.

        The Court ultimately found that the Defendant failed to rebut the statutory presumption

 favoring detention, and that even without the presumption, the safety of the community could not

 be ensured in the event of the Defendant’s release.

        On March 26, 2020, the Defendant filed a pro se motion seeking reconsideration of his

 detention order. [Doc. #37]. The Government filed its response in opposition on April 9, 2020.

 [Doc. #38]. On April 16, 2020, Judge Noce issued an order denying the Defendant’s motion for

 reconsideration. [Doc. #39]. The Court reiterated the facts set forth in the original detention order,

 finding them relevant to the Defendant’s motion for reconsideration. The Court noted that “[i]t is

 defendant’s burden to produce new information that is ‘sufficient to overcome the key factors on

 which the initial order of detention was predicated.’’ citing United States v. Rush, 2017 WL

 6541436 at *3 (E. D. Mo. Dec. 1, 2017)). The Court found that the Defendant raised no information

 unknown to the Defendant at the time of the detention hearing, and that his factual allegations were

 insufficient to overcome the reasons behind his detention. [Doc. #39 at 3].

        On April 30, 2020, the Defendant filed a pro se motion requesting this Court to revoke the

 Magistrate Judge’s Detention Order. Doc. #40. The Defendant raised essentially the same grounds

 as he did in his original motion for consideration submitted to Judge Noce. On May 7, 2020, the

 Government filed its response in opposition. On May 8, 2020, this Court issued an order denying

 the Defendant’s motion to revoke the Magistrate Judge’s detention order. [Doc. #42].

        On May 13, 2020, the Defendant filed the instant motion. [Doc. #44].

        The court has fully reviewed the order of the magistrate judge and the information and

 recommendation of the Office of Pretrial Release. This court finds and concludes that the

 circumstances relating to the basis for detention have not changed and overall Defendant has failed

 to present any new and compelling evidence which would warrant the Court in acceding to his

 request. Defendants position is neither tenable nor credible. Defendant has failed to meet his
Case: 4:19-cr-00828-HEA-SPM Doc. #: 59 Filed: 06/25/20 Page: 3 of 3 PageID #: 140


 burden for reconsideration.

        Accordingly,

        IT IS HEREBY ORDERED that Defendant's Motion [Doc. #44] is denied.

        Dated this 25th day of June, 2020.




                                             ___________________________________
                                                  HENRY EDWARD AUTREY
                                              UNITED STATES DISTRICT JUDGE
